Citation Nr: 1500809	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-05 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, panic disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to October 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

The RO has denied the claim of service connection for PTSD and anxiety attacks; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence and the Veteran's October 2002 claim and February 2012 Form 9 Appeal. 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability, and the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for (a) diabetes mellitus, (b) heart murmur now claimed as ischemic heart disease, and (c) residuals of mercury poisoning now claimed as rash, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2012 Attorney brief; July 2014 claims to reopen.  The Board notes that these claims to reopen are not on appeal as the Veteran did not timely file a substantive appeal as to these issues.  See 38 C.F.R. §§ 20.200, 20.202, 20.302; February 2014 statement of the case; June 2014 Form 9 Appeal; see also October 2014 VA letter.  As the Board does not have jurisdiction over these matters, the Board refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the appeal period, the Veteran has been separately diagnosed with PTSD, anxiety disorder with panic attacks, panic disorder, panic disorder with agoraphobia, generalized anxiety disorder, and major depressive disorder.  See February 2009, November 2009, and October 2010 VA treatment records; October 2011 VA examination; November 2012 private examination.  

Regarding PTSD, on VA examination in October 2011, the examiner diagnosed the Veteran with PTSD and opined that the Veteran's PTSD is related to following reported in-service stressors:  (1) During a training exercise, the Veteran was descending on the side of a ship using a rope, he slipped and fell into the ocean, and he was almost crushed between two boats.  The Veteran thought he was going to die.  (2)  During a training exercise, the Veteran was in a helicopter and the blades hit the side of a cliff, and he was terrified and thought he was going to die.  (3) There was a fire in 1979 at Mt. Fuji, and the Veteran was responsible for cleaning up and he could smell burnt flesh.  (4)  Additional stressors included being involved in the relief effort following the earthquake in the Philippines, and he could hear children who were trapped in a school screaming and crying.  The Veteran reported he was unable to handle it and left the scene and was overwhelmed with emotion.  

Regarding above stressor (1), the Veteran has stated that he was on deployment for Operation Team-Spirit in Pusan, Korea in 1979, and he fell during wet net training.  He states he was serving with the BLT/ Third Battalion Forth Marines, India, Weapons Platoon.  See December 2009 Form 21-0781a [1], December 2009 Veteran statement.  Regarding above stressor (3), the Veteran has stated that his camp had a large fire that sent twenty marines to the Texas burn unit.  He stated that this was in Mount Fuji, Japan in 1979.  He stated that he was assigned to the BLT 3/4 India Co. Weapons Platoon.  See December 2009 Form 21-0781a[1]; December 2009 Veteran statement.   

In sum, on VA examination in October 2011, though the mental health professional linked the Veteran's PTSD symptoms with the above-mentioned reported in-service stressors, there is not credible supporting evidence that these four stressors occurred.  See generally 38 C.F.R. § 3.304(f).  

The Veteran has also reported additional stressors that were not addressed in the October 2011 VA examination:  

(a) The Veteran states that he was on guard duty in Pusan, Korea, with a fellow Marine, and he heard a shot and screaming at night.  He saw that his fellow Marine was shot in the face.  HM-3 Milino and HM-3 Gray came and performed first aid. This incident had a profound effect on him.  See December 2009 Form 21-0781a [1]; December 2009 Veteran statement.  The Veteran later clarified that the name of the Marine may have been PFC Gustafson and that he had shot himself in the eye.  See August 2010 notice of disagreement.  

(b)  The Veteran has also noted that he was in the Unit 3rd Marine Expedentiary Force, HQSVC Co. in Subic Bay, Philippines in 1989, and he was stationed as food service coordinator.  The Veteran reported he experienced the coup attempts with the Philippine government.  The Veteran also reported the death of a fellow Marine Gysgt, whose death was first thought to be a terrorist attack but turned out to be a robbery.  The Veteran reported that these caused anxiety and fear about being killed in his sleep and stress about being a peacekeeper.  See December 2009 Form 21-0781a[2].

Further, the October 2011 VA examiner did not consider the reported stressor of an in-service car accident, which has been confirmed.  The Veteran has stated that on return in 1980, stationed at Camp Lejeune, he started to have panic attacks, and a medical professional said it was just nerves.  The Veteran reports that this continued in service, but the worst was after a car accident while on emergency leave while stationed at the Marine Corps Recruit Depot.  See December 2009 Veteran statement.  This car accident stressor has been confirmed.  See June 1993 service treatment record (noting car accident in March 1993); photographs of car accident of record.

The Veteran's complete service personnel records are outstanding, and as these records may provide credible supporting evidence of the Veteran's reported stressors that have not been confirmed, attempts should be made to obtain the complete service personnel records and associate them with the claims file.  See 38 C.F.R. § 3.159.  Further, the Veteran's complete service psychiatric treatment records should be obtained and associated with the claims file.  See  38 C.F.R. § 3.159; February 2009 VA treatment record (indicating that Veteran was referred to mental health in service for anxiety; Veteran denies inpatient admissions).  

Thereafter, another VA examination is warranted to determine whether an acquired psychiatric disorder is related to military service.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

Regarding a neck disability, the Veteran was afforded a VA examination in November 2011, in which the Veteran was diagnosed with cervical mild degenerative disc disease at C6-C7 and bilateral cervical radiculitis.  The VA examiner's opinion that the Veteran's current neck disability is not related to service is inadequate as it is based on the erroneous finding that there was no documented injury or treatment related to the Veteran's neck condition following his in-service motor vehicle accident.  The VA examiner failed to address the June 1993 diagnosis of cervical muscle strain following a March 1993 motor vehicle accident.  The VA examiner also failed to address the June 1991 service treatment record that shows complaints of back pain and a diagnosis of trapezius muscle strain.  See also February 1994 VA orthopedic examination (Veteran reported injury in 1992, when he fell off a treadmill at Miramar, and hurt the upper part of his spine, from the upper lumbar to the midscapular area).  Therefore, a VA addendum opinion should be obtained to determine the etiology of the Veteran's neck disability.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from June 2011 to present.  

2. Obtain the Veteran's complete service personnel records for his periods of service from August 1978 to October 1993.  

3. Attempt to obtain all in-service mental health treatment records pertaining to the Veteran's in-service counseling and psychiatric treatment.

4. If, after continued efforts to obtain any of the above federal records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Request that the Veteran provide detailed information concerning his reported stressors including, if possible, a 60-day period during which each reported stressor(s) occurred.  

6. Complete any development necessary to obtain evidence to support that the Veteran's reported in-service stressors occurred.  See pages 3-4 of this remand for the reported stressors.  

7. After completing the above development, schedule the Veteran for a VA psychiatric examination to determine whether an acquired psychiatric disorder, to include PTSD, is related to service.  

Notify the examiner of the Veteran's confirmed stressors.  In this regard, it is noted that the reported stressor of an in-service car accident has been confirmed.  See December 2009 Veteran statement; June 1993 service treatment record (noting car accident in March 1993); photographs of car accident of record.

Make the electronic claims file (both Virtual VA/ VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) Regarding PTSD, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to military service, including as a result of any confirmed stressor.

The examiner is asked to consider the Veteran's confirmed stressors, to include the confirmed in-service car accident.  See December 2009 Veteran statement (Veteran reports that on return to Camp Lejeune, he started to have panic attacks; these continued in service, but the worst was after a car accident while on emergency leave while stationed at the Marine Corps Recruit Depot); June 1993 service treatment record (noting car accident in March 1993); photographs of car accident of record.

(b) Regarding any diagnosis other than PTSD, including anxiety disorder, panic disorder, and major depressive disorder, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) other than PTSD is etiologically related to military service. 

The examiner's attention is invited to the October 2011 VA examination and the November 2012 private examination.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. After obtaining additional evidence, obtain a VA medical opinion from a physician with appropriate expertise to determine the etiology of the Veteran's neck disability.  Make the electronic claims file (both Virtual VA/ VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

The examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's neck disability manifested in service or is etiologically related to service.

If the Veteran has arthritis, the examiner is asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service

		The examiner's attention is invited to the following:

a. The diagnosis of cervical muscle strain following a March 1993 motor vehicle accident.  See June 1993 service treatment record.  

b. The June 1991 service treatment record that shows complaints of back pain and a diagnosis of trapezius muscle strain.  See also February 1994 VA orthopedic examination (Veteran reported injury in 1992, when he fell off a treadmill at Miramar, and hurt the upper part of his spine, from the upper lumbar to the midscapular area). 

The examiner should provide a complete rationale for all opinions expressed.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

9. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




